The Honorable W.D. Moore, Jr. State Senator 1112 Green Street El Dorado, AR  71730
Dear Senator Moore:
This is in response to your request for an opinion regarding the wastewater fee for El Dorado, Arkansas.  You note that this fee has been increased, and you have asked:
     Would it be legal to place this fee as a line item on all wastewater bills or must it be incorporated into the rate base?
Please note that I have enclosed a copy of Attorney General Opinion 94-086, which I believe sufficiently addresses this question.  It was concluded therein that while the sewage system reasonably has the authority to recover the permit fee through a separate charge on its customers' bills, the preenactment notice and public hearing procedure set forth under A.C.A. 14-235-223 (1987) must be followed when establishing this charge.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
Enclosure